FILED
                             NOT FOR PUBLICATION                            SEP 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL LYNN WATERS,                             No. 11-16979

               Plaintiff - Appellant,            D.C. No. 1:10-cv-01643-AWI-
                                                 DLB
  v.

ZAMORA,                                          MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Michael Lynn Waters, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that

defendant Zamora violated his Eighth Amendment rights by determining that




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Waters could be double-celled. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under 28 U.S.C. §§ 1915A and 1915(e)(2). Resnick v.

Hayes, 213 F.3d 443, 447 (9th Cir. 2000); Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Waters’s action because Waters failed

to allege facts sufficient to show that Zamora knew of and disregarded a substantial

risk of serious harm to his safety, or deprived him of the “minimal civilized

measure of life’s necessities.” Farmer v. Brennan, 511 U.S. 825, 834, 837 (1994)

(citation and internal quotation marks omitted) (“[A] prison official cannot be

found liable under the Eighth Amendment for denying an inmate humane

conditions of confinement unless the official knows of and disregards an excessive

risk to inmate health or safety; the official must both be aware of facts from which

the inference could be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.”).

      We do not consider arguments, including those relating to a due process

claim, raised for the first time on appeal. See Smith v. Marsh, 194 F.3d 1045, 1052

(9th Cir. 1999).

      AFFIRMED.




                                           2                                    11-16979